            Case 1:20-cv-03475-SAG Document 10 Filed 02/26/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        CHAMBERS OF                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                       (410) 962-7780
                                                                         MDD_SAGchambers@mdd.uscourts.gov




                                                           February 26, 2021


  LETTER MEMORANDUM

          Re: Derrell Cooper v. Kelsey J. Benedict
              Civil Case No. SAG-20-3475

  Dear Parties:

          I have reviewed Defendant’s unopposed motion, ECF 9, in which Defendant seeks to
  dismiss Count II (Assault), Count VI (Loss of Consortium), and the demands for attorneys’ fees
  from Plaintiff’s Complaint. Defendant correctly notes that Count II is time-barred, because the
  Complaint was filed more than one year from the alleged assault. See Md. Code, Cts. & Jud. Proc.,
  § 5-105 (providing a one-year statute of limitations for civil assault claims). Further, Defendant
  correctly notes that the Complaint’s allegations do not state a plausible claim for loss of
  consortium, because Plaintiff does not allege the required spousal or marital relationship. See
  Oaks v. Connors, 339 Md. 24, 34, 660 A.2d 423, 428 (1995). Thus, Counts II and VI are properly
  dismissed.

          However, this Court will decline to assess at this early stage what damages might be
  available to Plaintiff if he should prevail on one or more of his claims. While Defendant correctly
  summarizes the law relevant to the availability of attorneys’ fees in conjunction with the claims
  Plaintiff asserts, questions regarding potential damages are not well-suited to disposition on a Rule
  12(b)(6) motion to dismiss for failure to state a claim. Because several of Plaintiff’s substantive
  counts were not challenged as to their viability, those counts will proceed to discovery. Plaintiff
  will be free, of course, to oppose the request for attorneys’ fees at a later stage in the litigation.

        For the reasons set forth herein, Defendant’s unopposed Motion to Dismiss, ECF 9, will be
  GRANTED in part as to Counts II and VI and DENIED in part as to the motion to dismiss the
  demand for attorneys’ fees. A separate order follows.

                                                        Sincerely yours,

                                                                /s/

                                                        Stephanie A. Gallagher
                                                        United States District Judge
